Citation Nr: 0726305	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.  He died in January 1992.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appellant testified at a hearing at the RO before a 
Decision Review Officer (DRO) in October 2005.  The 
appellant's case was remanded to the RO for additional 
development in May 2006.  The appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in April 2007.


REMAND

The veteran's death certificate reflects that he died on 
January [redacted], 1992, of sarcoidosis due to or as a consequence of 
cardio-pulmonary arrest due to or as a consequence of 
pulmonary hypertension.  Possible recurrent pulmonary embolus 
was listed as an underlying cause of death.  

The veteran's DD 214 reflects that he served in the Republic 
of Vietnam.  He received the Republic of Vietnam Service 
Medal among other things.  His service medical records 
indicate dental treatment at Bien Hoa Air Force Base in the 
Republic of Vietnam in July 1970.  

The appellant avers that the veteran's exposure to herbicides 
while serving in the Republic of Vietnam damaged his immune 
system (specifically his T-cells) which caused him to be 
immune-suppressed and unable to fight the sarcoidosis which 
ultimately lead to his demise.  

The appellant provided numerous research articles regarding 
exposure to pesticides and environmental and occupational 
exposure and their link to chronic health problems in Vietnam 
veterans.  The appellant also provided an email opinion from 
Professor A. Silverstone, of the SUNY Upstate Medical 
University Department of Microbiology and Immunology.  
Professor Silverstone reported that he is on the National 
Research Council of the National Academy of Sciences Panel 
created to review the Environmental Protection Agency (EPA) 
dioxin reassessment document.  Professor Silverstone opined 
that his own data and that of others strongly supports the 
idea that dioxins and dioxin-like compounds cause modulation 
of the immune system which could create pathology.  He noted 
that immune suppression was one possibility though that 
seemed more acute in children and in the neonate.  He opined 
that it could also produce regulatory T-cells which can in 
some cases suppress cells that control autoimmune responses.  

The appellant testified at both the DRO hearing and the 
Travel Board hearing that she is an oncology nurse and works 
with cancer patients.  She noted that sarcoidosis is an 
immune disorder similar to many cancers.  She said the 
veteran had skin lesions and lung manifestations of 
sarcoidosis.  She noted that when sarcoidosis gets into the 
lungs it is a space-occupying tumor similar to certain 
cancers such as Hodgkin's disease.  She testified that the 
same drugs used to treat cancer are also used to treat 
sarcoidosis.  She said that she had done extensive research 
and that medical testing on mice and rats revealed that 
dioxin affects the immune system, specifically the T-cells 
which help to fight diseases.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted above, the veteran served on 
active duty in Vietnam during the time period in which 
herbicide exposure is presumed.  As such he is presumed to 
have been exposed to herbicide agents.  

A medical opinion regarding the question of whether the 
veteran's sarcoidosis was related to his exposure to 
herbicides while serving in Vietnam should be obtained in 
order to properly assess the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Allow the appellant opportunity 
to submit any additional evidence.  
She should also be asked about the 
possible location of additional 
records, particularly any additional 
records that might be related to the 
veteran's terminal illness.  

2.  After any additional evidence 
has been received, arrange for a 
pathologist to review the entire 
record, especially those reports 
prepared in conjunction with 
diagnosis and treatment of the 
veteran's sarcoidosis, the numerous 
medical research articles regarding 
exposure to pesticides and 
environmental and occupational 
exposure and their link to chronic 
health problems in Vietnam veterans, 
and the opinion from Professor 
Silverstone.  The reviewer should, 
based on established medical 
principles, provide an opinion as to 
the medical probabilities that 
sarcoidosis was attributable to the 
veteran's presumed exposure to 
herbicides during Vietnam service.  
The reviewer's report should include 
the complete rationale for all 
opinions expressed.  Any opinion not 
consistent with other information of 
record, such as Dr. Silverstone's, 
should be explained in the context 
of the entire record, including the 
information provided by Dr. 
Silverstone.

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
medical opinion to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by VA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

